
	

114 HR 475 IH: GI Bill Processing Improvement Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 475
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Wenstrup introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain improvements in the laws administered by the
			 Secretary of Veterans Affairs relating to educational assistance, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the GI Bill Processing Improvement Act of 2015. 2.Improvement of information technology of the Veterans Benefits Administration of the Department of Veterans Affairs (a)Processing of certain educational assistance claimsThe Secretary of Veterans Affairs shall, to the maximum extent possible, make such changes and improvements to the information technology system of the Veterans Benefits Administration of the Department of Veterans Affairs to ensure that—
 (1)to the maximum extent possible, all original and supplemental claims for educational assistance under chapter 33 of title 38, United States Code, are adjudicated electronically; and
 (2)rules-based processing is used to make decisions with respect to such claims with little human intervention.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the changes made pursuant to the requirements of subsection (a).
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $30,000,000 to carry out this section during fiscal years 2015 and 2016.
			3.Approval of courses of education provided by public institutions of higher learning for purposes of
			 All-Volunteer Force Educational Assistance Program and Post-9/11
			 Educational Assistance conditional on in-State tuition rate for veterans
 (a)Extension of effective dateSection 702(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146) is amended by striking July 1, 2015 and inserting July 1, 2016.
 (b)Technical amendmentSection 3679(c)(2)(B) of title 38, United States Code, is amended by striking or 3319 and all that follows and inserting of this title or to whom educational assistance is transferred under section 3319 of this title. 4.Recodification and improvement of election process for Post-9/11 Educational Assistance Program (a)In generalSubchapter III of chapter 33 is amended by adding at the end the following new section:
				
					3326.Election to receive educational assistance
 (a)Individuals eligible To elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under this chapter if such individual— (1)as of August 1, 2009—
 (A)is entitled to basic educational assistance under chapter 30 of the title and has used, but retains unused, entitlement under that chapter;
 (B)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 and has used, but retains unused, entitlement under the applicable chapter;
 (C)is entitled to basic educational assistance under chapter 30 of this title but has not used any entitlement under that chapter;
 (D)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 but has not used any entitlement under such chapter;
 (E)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 this title and is making contributions toward such assistance under section 3011(b) or 3012(c) of this title; or
 (F)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of this title by reason of an election under section 3011(c)(1) or 3012(d)(1) of this title; and
 (2)as of the date of the individual’s election under this paragraph, meets the requirements for entitlement to educational assistance under this chapter.
 (b)Cessation of contributions toward GI billEffective as of the first month beginning on or after the date of an election under subsection (a) of an individual described by paragraph (1)(E) of that subsection, the obligation of the individual to make contributions under section 3011(b) or 3012(c) of this title, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to the individual.
						(c)Revocation of remaining transferred entitlement
 (1)Election to revokeIf, on the date an individual described in paragraph (1)(A) or (1)(C) of subsection (a) makes an election under that subsection, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of this title is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized.
 (2)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of this title in accordance with the provisions of this section.
 (3)Availability of unrevoked entitlementAny entitlement described in paragraph (1) that is not revoked by an individual in accordance with that paragraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of this title.
							(d)Post-9/11 educational assistance
 (1)In generalSubject to paragraph (2) and except as provided in subsection (e), an individual making an election under subsection (a) shall be entitled to educational assistance under this chapter in accordance with the provisions of this chapter, instead of basic educational assistance under chapter 30 this title, or educational assistance under chapter 107, 1606, or 1607 of title 10, as applicable.
 (2)Limitation on entitlement for certain individualsIn the case of an individual making an election under subsection (a) who is described by paragraph (1)(A) of that subsection, the number of months of entitlement of the individual to educational assistance under this chapter 33 shall be the number of months equal to—
 (A)the number of months of unused entitlement of the individual under chapter 30 of this title, as of the date of the election, plus
 (B)the number of months, if any, of entitlement revoked by the individual under subsection (c)(1). (e)Continuing entitlement to educational assistance not available under 9/11 assistance program (1)In generalIn the event educational assistance to which an individual making an election under subsection (a) would be entitled under chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable, is not authorized to be available to the individual under the provisions of this chapter the individual shall remain entitled to such educational assistance in accordance with the provisions of the applicable chapter.
 (2)Charge for use of entitlementThe utilization by an individual of entitlement under paragraph (1) shall be chargeable against the entitlement of the individual to educational assistance under this chapter at the rate of one month of entitlement under this chapter for each month of entitlement utilized by the individual under paragraph (1) (as determined as if such entitlement were utilized under the provisions of chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable).
							(f)Additional post-9/11 assistance for members having made contributions toward GI bill
 (1)Additional assistanceIn the case of an individual making an election under subsection (a) who is described by subparagraph (A), (C), or (E) of paragraph (1) of that subsection, the amount of educational assistance payable to the individual under this chapter 33 as a monthly stipend payable under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), shall be the amount otherwise payable as a monthly stipend under the applicable paragraph increased by the amount equal to—
 (A)the total amount of contributions toward basic educational assistance made by the individual under section 3011(b) or 3012(c) of this title, as of the date of the election, multiplied by
 (B)the fraction— (i)the numerator of which is—
 (I)the number of months of entitlement to basic educational assistance under chapter 30 of this title remaining to the individual at the time of the election; plus
 (II)the number of months, if any, of entitlement under such chapter 30 revoked by the individual under subsection (c)(1); and
 (ii)the denominator of which is 36 months. (2)Months of remaining entitlement for certain individualsIn the case of an individual covered by paragraph (1) who is described by subsection (a)(1)(E), the number of months of entitlement to basic educational assistance remaining to the individual for purposes of paragraph (1)(B)(i)(II) shall be 36 months.
 (3)Timing of paymentThe amount payable with respect to an individual under paragraph (1) shall be paid to the individual together with the last payment of the monthly stipend payable to the individual under paragraph (1)(B) of section 3313(c) of this title, or under subsections (b) through (g) of that section (as applicable), before the exhaustion of the individual’s entitlement to educational assistance under this chapter.
							(g)Continuing entitlement to additional assistance for critical skills or speciality and additional
 serviceAn individual making an election under subsection (a)(1) who, at the time of the election, is entitled to increased educational assistance under section 3015(d) of this title, or section 16131(i) of title 10, or supplemental educational assistance under subchapter III of chapter 30 of this title, shall remain entitled to such increased educational assistance or supplemental educational assistance in the utilization of entitlement to educational assistance under this chapter, in an amount equal to the quarter, semester, or term, as applicable, equivalent of the monthly amount of such increased educational assistance or supplemental educational assistance payable with respect to the individual at the time of the election.
						(h)Alternative election by Secretary
 (1)In generalIn the case of an individual who, on or after January 1, 2016, submits to the Secretary an election under this section that the Secretary determines is clearly against the interests of the individual, the Secretary may make an alternative election on behalf of the individual that the Secretary determines is in the best interests of the individual.
 (2)NoticeIf the Secretary makes an election on behalf of an individual under this subsection, the Secretary shall notify the individual by not later than seven days after making such election and shall provide the individual with a 30-day period, beginning on the date of the individual’s receipt of such notice, during which the individual may modify or revoke the election made by the Secretary on the individual’s behalf. The Secretary shall include, as part of such notice, a clear statement of why the alternative election made by the Secretary is in the best interests of the individual as compared to the election submitted by the individual. The Secretary shall provide the notice required under this paragraph by electronic means whenever possible.
 (i)Irrevocability of electionsAn election under subsection (a) or (c)(1) is irrevocable.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						3326. Election to receive educational assistance..
 (c)Conforming repealSubsection (c) of section 5003 of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252; 38 U.S.C. 3301 note) is hereby repealed.
			5.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of
			 educational institutions
 (a)In generalSection 3684(a) of title 38, United States Code, is amended— (1)in paragraph (1), by inserting 32, 33, after 31,; and
 (2)by adding at the end the following new paragraph:  (4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions located in the same State that are organized in a manner that facilitates the centralized reporting of the enrollments in such group, district, or consortium of institutions..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.
			6.Provision of information regarding veteran entitlement to educational assistance
 (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
				
 3699.Provision of certain information to educational institutionsFor each veteran or other individual pursuing a course of education that has been approved under this chapter using educational assistance to which the veteran or other individual is entitled under chapter 30, 32, 33, or 35 of this title, the Secretary shall make available to the educational institution offering the course information about the amount of such educational assistance to which the veteran or other individual is entitled. Such information shall be provided to such educational institution through an Internet website and shall be regularly updated to reflect any amounts used by the veteran or other individual..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3698 the following new item:
				
					
						3699. Provision of certain information to educational institutions..
			
